
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.2


CONSULTING AND NON-COMPETE AGREEMENT


        This CONSULTING AND NON-COMPETE AGREEMENT (this "Agreement"), is entered
into this 19th day of February, 2002, by and among CAREMARK RX, INC., a Delaware
corporation (together with its subsidiaries and affiliates, "Caremark"), and
JOHN ARLOTTA ("Consultant").

        WHEREAS, Consultant and Caremark entered into an Employment Agreement
dated January 1, 2000 (the "Employment Agreement") setting forth the terms and
conditions of Consultant's employment with Caremark;

        WHEREAS, Consultant and Caremark have agreed that Consultant's
Employment Agreement will be terminated and Consultant will be retained as a
consultant by Caremark as provided herein;

        WHEREAS, Caremark and Consultant wish to set forth in this Agreement
their understanding with respect to the terms and conditions of Consultant's
consulting and non-competition arrangement with Caremark.

        NOW, THEREFORE, in consideration of the provisions hereof, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

        1.    Definitions. The following terms shall have the meanings set forth
below:

"Confidential Information" means any data or information (other than Trade
Secrets) that is valuable to Caremark (or, if owned by someone else, is valuable
to that third party) and not generally known to the public or to competitors in
the pharmaceutical services industry, including, but not limited to, any
non-public information (regardless of whether in writing or retained as personal
knowledge) pertaining to research and development; product costs and processes;
shareholder information; pricing, costs or profit factors; quality programs;
strategic planning; business operations; financial condition; annual budget and
long-range business plans; marketing plans and methods; contracts and bids; and
personnel. The term "Confidential Information" does not include information that
(i) has become generally available to the public by the act of one who has the
right to disclose such information without violating any right of the party to
which such information pertains, or (ii) is obtained by Consultant on a
non-confidential basis from a third party and which Consultant is not prohibited
from disclosing by a legal, contractual or fiduciary duty owed to Caremark.

"Compensation" shall mean the amounts paid by Caremark for Consultant's
consulting services and non-competition agreements, as set forth in Section 5
hereof.

"Effective Date" shall mean Monday, February 25, 2002.

"Restricted Business" shall mean the business of providing pharmaceutical
services (including, without limitation, prescription benefit management
services, specialty distribution services and disease management services) to
employers, insurance companies, unions, government employee groups, governmental
entities, government program beneficiaries, managed care organizations,
coalitions, other sponsors of health benefit plans and individuals.

"Restricted Period" shall mean a period of three (3) years after the Effective
Date for purposes of Section 10 and a period of five (5) years after the
Effective Date for purposes of Sections 7, 8 and 9.

"Term of this Agreement" shall mean the period of time specified in Section 4
hereof.

"Territory" shall mean the United States and Puerto Rico, or such lesser
territory in which Caremark actually is conducting its business at the time of
enforcement.

--------------------------------------------------------------------------------




"Trade Secret" shall mean information including, but not limited to, any
technical or nontechnical data, formula, pattern, compilation, program, device,
method, technique, drawing, process (including, without limitation, any process
relating to customer bids or requests for proposal), financial data, financial
plan, product plan, list of actual or potential customers or suppliers or other
information similar to any of the foregoing, which (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can derive
economic value from its disclosure or use and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

        2.    Termination of Employment Agreement. On the Effective Date, the
Employment Agreement shall be deemed terminated and of no further force or
effect. Following such termination, neither party shall have any further
obligations of payment or performance thereunder except for any compensation and
any benefits, including, but not limited, to vacation accrual, due and payable
under the Employment Agreement prior to the Effective Date.

        3.    Duties of Consultant. Consultant shall be engaged by Caremark as a
consultant during the Term of this Agreement, and Consultant hereby accepts such
engagement. Consultant shall report directly to the Chairman of the Board of
Directors of Caremark Rx, Inc. (the "Chairman") or his designee, and shall
provide such consulting services related to strategy and operational issues
related to the Restricted Business as shall from time to time be required by the
Chairman in writing or otherwise. Consultant shall not be authorized to bind or
act on behalf of Caremark unless specifically authorized in writing to do so by
the Chairman.

        The parties agree that Consultant's consulting services are intended to
assist Caremark in its prescription benefit management, specialty distribution
and disease management services and that the benefit to be obtained under this
Agreement by Caremark is the benefit of Consultant's knowledge, experience and
contacts gained over the years in the operation of Caremark's businesses and in
the healthcare industry generally. Consultant shall be provided with reasonable
notice as to the services requested hereunder, and such services shall only be
requested to be provided during normal business hours at a time that is mutually
agreeable to both parties. Consulting duties will be primarily performed through
telephone or email, and are expected to be on a limited, part-time basis.
Caremark and Consultant will cooperate with each other to arrange for consulting
duties to be performed at times and in a manner that does not unreasonably
interfere with any subsequent employment of Consultant as described in
Section 5(e). Caremark will reimburse all reasonable expenses incurred by
Consultant in performing such duties in accordance with standard corporate
reimbursement procedures. Consultant will provide reports concerning consulting
services performed pursuant to this Agreement if requested by the Chairman.

        4.    Term of Agreement. Unless earlier terminated under Section 16, the
Term of this Agreement shall begin on the Effective Date and end at the close of
business on the third anniversary of the Effective Date.

        5.    Compensation. In consideration of the consulting services and
non-competition agreements provided by Consultant in this Agreement, Caremark
shall pay Consultant the following compensation:

(a)Cash Payments. Consultant shall be paid cash payments by Caremark as follows:
(i) $45,833.33 per month (pro-rated for any partial year during the Term),
payable in bi-weekly installments; and (ii) a lump sum payment of $550,000 for
each year during the Term (i.e., 2002, 2003 and 2004), payable in the first
calendar quarter of 2003, 2004 and 2005, respectively, but only if Caremark
makes annual distributions to eligible participants under its management
incentive compensation plan then in effect for the applicable Term year. The
bonus payment for 2001, payable in the first quarter of 2002, will be paid based
on the performance criteria established for executives of Caremark for the
fiscal year 2001.

2

--------------------------------------------------------------------------------

(b)Benefits. During the Term of this Agreement, Consultant shall be eligible to
participate in benefit plans and programs (including health and welfare plans
and the executive benefits program) available to executive officers of Caremark
in effect from time to time. The executive benefits program made available to
Consultant includes payment during the Term of Consultant's dues for use of
Caremark's corporate membership at Royal Melbourne Country Club in Long Grove,
Illinois. At the end of the Term, Consultant agrees to take all reasonable
actions necessary to transfer use of such membership to Caremark, or at
Consultant's option, Consultant may acquire the membership from Caremark by
paying to Caremark an amount equal to the membership demand deposit.

(c)Stock Options. All stock options granted to Consultant by Caremark, as set
forth on Exhibit A hereto, shall vest 100% on the Effective Date. Consultant's
stock options will remain exercisable until the earlier of (i) their latest
stated expiration date (excluding earlier termination for any reason including,
without limitation, by reason of termination of service); (ii) expiration of the
Term of this Agreement; (iii) 12 months following Consultant's death; or
(iv) 90 days following earlier termination of the Agreement pursuant to
Section 15. Consultant acknowledges and agrees that he is currently a
"Designated Individual" under Caremark's Stock Trading Policy and that he will
remain subject to the stock trading restrictions for Designated Individuals for
a period of 6 months after the Effective Date. In any event, Consultant does not
desire to have material, non-public information after the Effective Date of this
Agreement, and Caremark does not intend to share such information with
Consultant unless necessary for Consultant to perform his consulting duties
hereunder. In every other respect related to Consultant's stock options and the
purchase and sale of the underlying stock, Consultant will be treated the same
as any other executive officer of Caremark.

(d)Arm's Length Negotiation. The Compensation to be paid to Consultant is the
result of arm's length negotiations between Consultant and Caremark and reflects
(a) their mutual desire to terminate the Employment Agreement; (b) Caremark's
desire to have continued access to Consultant's unique skills and abilities and
Consultant's agreement to make his consulting services available to Caremark
hereunder; and (c) Consultant's non-compete agreement and other restrictions as
set forth in Sections 6, 7, 8, 9 and 10 of this Agreement.

(e)Subsequent Employment. Subject to the covenants contained in Section 6, 7, 8,
9, and 10 of this Agreement, Consultant shall be entitled to receive all
payments and benefits to the extent provided in this Agreement regardless of
whether Consultant obtains other employment, whether full time, part-time or as
a consultant, following termination of his Employment Agreement with Caremark.
Caremark also agrees to confirm the time commitment made by Consultant hereunder
and provide positive references to potential employers, whenever reasonably
requested by Consultant.

        6.    Trade Secrets. Consultant hereby covenants and agrees that he will
hold in confidence all Trade Secrets of Caremark and will not disclose, publish
or make use of such Trade Secrets at any time after the Effective Date, except
as is necessary to perform duties assigned him by the Chairman or as
specifically authorized in writing by the Chairman, for as long as the
information remains a Trade Secret.

        7.    Confidential Information. Consultant hereby covenants and agrees
that, during the Restricted Period, he will hold in confidence all Confidential
Information of Caremark and will not disclose, publish or make use of such
Confidential Information, except as is necessary to perform duties assigned to
him by the Chairman or as specifically authorized in writing by the Chairman.

        8.    Nonsolicitation of Employees. Consultant hereby covenants and
agrees that he will not, during the Restricted Period, either directly or
indirectly, on his own behalf or on behalf of others, solicit or divert or
attempt to solicit or divert for employment or other engagement to provide
services, any

3

--------------------------------------------------------------------------------


person who, as of the Effective Date, within 6 months prior to the Effective
Date or at any time during the Term, is or was employed by or engaged to provide
services for Caremark.

        9.    Nonsolicitation of Customers and Suppliers. Consultant hereby
covenants and agrees that he will not, within the Territory and during the
Restricted Period, solicit or attempt to solicit on his own behalf or on behalf
of any business engaged in any Restricted Business from any person or entity
who, as of the Effective Date, within 12 months prior to the Effective Date or
at any time during the Term, is or was a customer or supplier to Caremark or is
an actively sought prospective customer or supplier of Caremark.

        10.  Noncompetition. Consultant hereby covenants and agrees that he will
not, within the Territory and during the Restricted Period, either directly or
indirectly, on his own behalf or in the service or on behalf of others, engage
in, establish, have any equity or profit interest in, make any loan to or for
the benefit of, or render services (of any product development or design,
operations, advertising, marketing, sales, administrative, logistics,
supervisory, strategic planning, management or consulting nature) to any
business, entity or individual engaged in the Restricted Business.

        Notwithstanding anything in this Section 10 to the contrary, nothing
herein shall prohibit Consultant, in the aggregate, from owning or acquiring a
passive investment of one percent (1%) or less of the issued and outstanding
capital stock of a publicly-held corporation engaged in the Restricted Business
in the Territory, provided that Consultant does not, directly or indirectly,
participate in the management or operation of such publicly-held corporation or
organization.

        11.  Return of Materials. On the Effective Date, Consultant will deliver
to Caremark all memoranda, notes, records, manuals or other documents
(including, but not limited to, written instruments, voice or data recordings,
or computer tapes, disks or files of any nature), including all copies of such
materials and all documentation prepared or produced in connection therewith,
pertaining to the businesses of Caremark or containing Trade Secrets or
Confidential Information, whether made or compiled by Consultant or otherwise
made available to Consultant. However, Consultant will be allowed to retain his
personal files such as calendars and contact lists and at Consultant's option,
Consultant may purchase his current computer equipment at the depreciated book
value of the equipment upon the termination of this Agreement. All Caremark
databases and all confidential and proprietary Caremark information shall be
removed on the Effective Date.

        12.  Reasonable and Necessary Restrictions. Consultant acknowledges that
the restrictions, prohibitions and other provisions hereof, including the
Territory and Restricted Period, are reasonable, fair and equitable in scope,
terms and duration, are necessary to protect the legitimate business interests
of Caremark, and are a material inducement to Caremark to pay the Compensation.
Consultant covenants that he will not challenge the enforceability of this
Agreement nor will he raise any equitable defense to its enforcement.

        13.  Specific Performance. Consultant acknowledges that the obligations
undertaken by him pursuant to this Agreement are unique and that Caremark will
likely have no adequate remedy at law if he fails to perform any of those
obligations. Consultant therefore confirms that Caremark has the right to
specific performance of the terms of this Agreement and that this right is
essential to protect the rights and interests of Caremark and to protect the
benefit of Caremark's bargain with Consultant. Accordingly, in addition to any
other remedies that Caremark may have at law or in equity, Caremark shall have
the right to have all obligations, covenants, agreements and other provisions of
this Agreement specifically performed by Consultant and the right to obtain
preliminary and permanent injunctive relief to secure specific performance and
to prevent a breach or contemplated breach of this Agreement by Consultant.

        14.  Release of All Claims. In consideration for the promises set forth
in this Agreement, Consultant agrees to release any and all existing claims he
may currently have, known or unknown,

4

--------------------------------------------------------------------------------


against Caremark, its successors, assigns, directors, officers, employees and
agents, including, but not limited to, any claims under his Employment
Agreement. The foregoing release does not cover Consultant's compensation and
benefits through the Effective Date nor any of his rights with respect to stock
options, or under retirement or benefit plans or deferred compensation
arrangements and does not preclude Consultant from pursuing a breach of contract
action should Caremark fail to fulfill its obligations set forth in this
Agreement. Consultant acknowledges that he has read and understands the terms of
this Section 14, has been given sufficient time to read and understand its
contents and has consulted with an attorney prior to signing this Agreement.

        15.  Termination. Caremark may terminate this Agreement prior to the end
of the Term if Consultant refuses to carry out a consulting assignment properly
requested of him without justification, engages in conduct materially
detrimental to Caremark or commits a violation of Sections 6, 7, 8, 9 or 10 of
this Agreement; provided, however, that no such early termination shall be
effective unless Caremark shall have first given Consultant written notice at
least 30 days prior to the time it intends to terminate the Agreement, detailing
the reason for such termination. Consultant shall then have that 30-day period
to cure the reasons for such termination. Consultant may terminate this
Agreement upon 30 days written notice to Caremark. Termination of this Agreement
under this Section 15 shall extinguish all further obligations of payment or
performance hereunder, except Consultant's obligations under Sections 6, 7, 8, 9
and 10 shall survive any such termination. This Agreement will be terminated
upon Consultant's death (except Consultant's estate shall be entitled to receive
any life insurance or other benefits payable upon Consultant's death), but this
Agreement cannot be terminated by Caremark due to Consultant's illness or
disability. Nothing contained in this Section 15 shall limit remedies available
to Caremark under Section 13.

        16.  Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement. The parties agree that language proposed
for, deleted from, or otherwise changed in the various drafts of this Agreement
but not included herein, shall not be considered in any way in the
interpretation and application of this Agreement and shall not in any way affect
their rights and obligations.

        17.  Governing Law and Jurisdiction. This Agreement, the rights and
obligations of the parties, and any claims or disputes relating thereto shall be
governed by and construed in accordance with the laws of the State of Alabama,
not including the choice-of-law rules thereof. All disputes arising from or
relating to this Agreement shall be subject to the exclusive jurisdiction of and
be litigated in the Federal or state courts located in the State of Alabama. All
parties hereby consent to the exclusive jurisdiction and venue of such courts
for the litigation of all disputes and waive any claims of improper venue,
inconvenient forum, lack of personal jurisdiction, or lack of subject matter
jurisdiction as to any such disputes.

        18.  State Law Protections. The restrictions stated in this Agreement
are in addition to and not in lieu of protection afforded to trade secrets,
confidential information and confidential relations under applicable state law.
Nothing in this Agreement is intended to or shall be interpreted as diminishing
or otherwise limiting the right of Caremark under applicable state law to
protect its trade secrets, confidential information, confidential relations and
other rights and privileges.

        19.  Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon Caremark, its successors and assigns. The obligations and
duties of Consultant under this Agreement are personal and not assignable;
provided that Consultant may designate one or more beneficiaries to receive any
payments due under applicable benefit plans.

        20.  Entire Agreement. With respect to the matters specified herein,
this Agreement contains the entire agreement between Caremark and Consultant and
supersedes the Employment Agreement upon

5

--------------------------------------------------------------------------------


the Effective Date and all prior written agreements, understandings and
commitments between Caremark and Consultant. This Section 20 is not intended to
have any effect on Consultant's stock options, the stock option plans pursuant
to which Consultant's stock options have been issued or Caremark's retirement or
benefit plans.

        21.  Validity. In the event that any provisions of this Agreement are
held to be invalid, void or unenforceable, the same shall not affect, in any
respect whatsoever, the validity of any other provision of this Agreement.

        22.  Sections and Other Headings. Sections and other headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

        23.  Notice. Any notice or demand required or permitted to be given
under this Agreement shall be made in writing and shall be deemed effective upon
the personal delivery thereof or upon receipt if sent by reputable courier
service or the United States mail, postage prepaid, and addressed in the case of
Caremark to the attention of the Chairman of the Board and Chief Executive
Officer at Caremark's then principal place of business, presently 3000 Galleria
Tower, Suite 1000, Birmingham, Alabama 35244 and in the case of Consultant to
1900 W. Dean Road, River Hills, WI 53217. Either party may change the address to
which such notices are to be addressed by giving the other party notice of such
change in the manner herein set forth.

        24.  Withholding Taxes and Other Deductions. Consultant will be
compensated as a W-2 employee during the Term, and Caremark shall withhold from
any Compensation due Consultant under this Agreement applicable federal, state
or local taxes and such other deductions as are prescribed by law.

        25.  Cooperation. Consultant acknowledges and agrees that during and
after the Term, Consultant may be contacted by Caremark or its legal counsel
concerning various lawsuits or other legal matters about which Consultant may
have knowledge. Consultant agrees to cooperate with all reasonable requests for
assistance from Caremark in this regard. Consultant further agrees to notify
Caremark if Consultant is served with a subpoena or other legal process, or
otherwise contacted by or asked to provide information to, any other party
(including government agencies) concerning investigations, lawsuits or other
legal proceedings involving Caremark. Such cooperation will be considered
consulting services and subject to the provisions of Section 3.

        26.  Waiver, Amendment. No provision of this Agreement may be waived
except by a written agreement signed by the waiving party. The waiver of any
term or of any condition of this Agreement shall not be deemed to constitute the
waiver of any other term or condition. This Agreement may be amended only by a
written agreement signed by the parties.

        27.  Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

6

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Caremark and Consultant have caused this Consulting
and Non-Compete Agreement to be duly executed as of the date first above
written.

    CAREMARK RX, INC.
 
 
 
 
      By:   /s/ Mac Crawford        

--------------------------------------------------------------------------------

Mac Crawford
Chairman of the Board and
Chief Executive Officer
 
 
 
 
          /s/ John Arlotta        

--------------------------------------------------------------------------------

JOHN ARLOTTA

7

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AND NON-COMPETE AGREEMENT
